Circuit Judge Townsend
(concurring) : In the special proceeding for the removal of incompetent officers, under the Act of March 5, 1924, 33 St. at Large, page 997, the Governor acts in a quasi-judicial capacity, as a special statutory tribunal, to ascertain and declare the existence of the statutory cause for removal. From the Governor’s decision the officer is allowed the right of appeal to a Circuit Judge, who hears the matter on the merits de novo, taking such additional evidence as he shall see fit. The Judge’s decision is to be both speedy and final. The procedure is summary under the Statute, which establishes its own process of law. See State v. Borstad, 27 N. D., 533, 147 N. W., 380, Ann. Cas., 1916-B, 1015.
The Judge, in passing on the matter, undoubtedly acts as a special statutory tribunal, and his rulings on legal questions therein are subject to review by the Supreme Court on certiorari. In re. Contested Blection Brig. Gen'l, 1 Strob., 198.
I concur in the opinion filed by the Chief Justice on the first ground therein stated, holding the Act constitutional.
Circuit Judge Johnson concurs.